DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/19/2021 these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Monerief  (US 9,253,814 B1) in view of  Koratekere Honnappa (US 2018/0035365 A1).
 	Regarding claims 1, 16 and 19. Monerief teaches a data storage device comprising:
 - a communication interface configured to communicate with a host device (Col, 2 lines 18-28 teach WCD read on storage device communications with wireless hot spot read on host device); 
- at least one processor configured to:
- communicatively couple with the host device, via the communication interface, wherein in a first mode, the at least one processor is configured to emulate a Wi-Fi adapter to the host device (Col.5, lines 4-6 teach the WCD emulating WI FI  in exchange communication with hotspot).
  	Monerief is silent on
- in the first mode, send, via the communications interface, a notification of a new Wi-Fi network that is available to the host device, wherein the new Wi-Fi network is emulated by the at least one processor; and
- responsive to receiving a request from the host device to join the new Wi-Fi network, send, via the communications interface, a further notification to trigger a captive portal displayed at the host device, wherein the captive portal is configured to facilitate additional communication between the data storage device and the host device, and
- a storage medium, wherein the at least one processor in a second mode is configured to selectively enable access between the storage medium and the host device.
 	In an analogous art, Koratekere Honnappa
- in the first mode, send, via the communications interface, a notification of a new Wi-Fi network that is available to the host device, wherein the new Wi-Fi network is emulated by the at least one processor (Paragraphs [0058], [0068] fig.1 Illustrate and  teach the network search module 116 of the mobile device 102 received a notification that a new available WIFI network); and
- responsive to receiving a request from the host device to join the new Wi-Fi network (Paragraphs [0006], [0011], [0048] teach request access to new WIFI network) , send, via the communications interface, a further notification to trigger a captive portal displayed at the host device, wherein the captive portal is configured to facilitate additional communication between the data storage device and the host device (Paragraphs [0010], [0020] , [0040] teach display wifi network that available), and
- a storage medium, wherein the at least one processor in a second mode is configured to selectively enable access between the storage medium and the host device (Paragraphs [0041], [0044] teach selecting wifi network to join).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Monerief with Koratekere Honnappa’s system such that notification of a new Wi-Fi network that is available to the host device, request from the host device to join the new Wi-Fi network, trigger a captive portal displayed at the host device and selectively enable access between the storage medium and the host device in order to provide an efficiency and reliable communication with saving cost for the user of the mobile device.

 	Regarding claims 2 and 17. Monerief and Koratekere Honnappa teach a data storage device according to claim 1, Monerief teaches wherein the additional communication is associated with one or more of: authentication, access control, firmware updates, and configuration of the data storage device (Col.11, lines 53-63).

 	Regarding claim 3. Monerief and Koratekere Honnappa teach a data storage device according to claim 1, Koratekere Honnappa teaches wherein in the first mode, the at least one processor is further configured to:
- receive, via the communications interface, authentication data entered into, or via, the captive portal displayed at the host device;
- verify that the received authentication data corresponds to a record in an authentication data set; and - based on verification of the received authentication data, authorize additional functions of the data storage device (Col.10, lines 48-60).

 	Regarding claim 6. Monerief and Koratekere Honnappa teach a data storage device according to claim 1, wherein the at least one processor is further configured to: 
- receive, via the communications interface, an indication of an Internet Protocol (IP) address of the host device (Col.2, lines 21-28); 
- verify that the indication of the IP address of the host device corresponds to an authorized IP address (Col.10, lines 48-60; and 
- based on verification of the IP address of the host device, enable the processor to operate in the first mode and/or the second mode (Col.3, lines 21-37).

 	Regarding claim 7. Monerief and Koratekere Honnappa teach a data storage device according to claim 1, Koratekere Honnappa teaches wherein the at least one processor in the second mode is configured to: 
- determine a location of the data storage device; and - based on the location satisfying specified access control parameters (Paragraph [0052), selectively enable access between the storage medium and the host device (Paragraph [0041]).

 	Regarding claim 8. Monerief and Koratekere Honnappa teach a data storage device according to claim 7, Koratekere Honnappa teaches  wherein the location and the access control parameters are based on one or more of:
- IP address and/or range(s) of IP address;
- packet path(s);
- network(s) and remote server(s) connected to the host device;
- physical location; and
- latitude and longitude (Paragraphs [0033], [0056]).

 	Regarding claim 13. Monerief and Koratekere Honnappa teach a data storage device according to claim 1, Monerief teaches further comprising: - a Bluetooth transceiver to communicate with a Bluetooth device; wherein the at least one processor in the second mode is configured to: - receive, from the Bluetooth transceiver, an identifier from the Bluetooth device; - verify that the identifier corresponds to one or more specified identifiers of Bluetooth devices; and - responsive to verifying the identifier, selectively enable access between the storage medium and the host device (Col.5, lines 23-46).

 	Regarding claim 14. Monerief and Koratekere Honnappa teach a data storage device according to claim 1, Koratekere Honnappa teach wherein access between the storage medium and the host device includes selective access to a subset of the storage medium based on access control parameters (Paragraphs [0052], [0060]).

 	Regarding claim 15. Monerief and Koratekere Honnappa teach a data storage device according to claim 1, wherein access between the storage medium and the host device is via the communication interface (Col.2, lines 18-28).

 	Regarding claim 18. Monerief and Koratekere Honnappa teach the method of claim 16, Koratekere Honnappa teaches further comprising:
- selectively enabling access between a storage medium of the data storage device and the host device (Paragraphs [0041], [0044]).

 	Regarding claim 20. Monerief and Koratekere Honnappa teach the data storage device of claim 19, further comprising:
- means for storing data (Paragraph [0010]); and
- means for selectively enabling access between the means for storing data and the host device (Paragraphs [0041], [0044]).

Claim(s) 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Monerief  (US 9,253,814 B1) in view of  Koratekere Honnappa (US 2018/0035365 A1) and further view of Chau (US 2017/0017817 A1).
 	Regarding claim 9. Monerief and Koratekere Honnappa teach a data storage device according to claim 1, Koratekere Honnappa teach
- responsive to verifying the NFC code, selectively enable access between the storage medium and the host device (Paragraphs  [0041], [0044] teach select network). 
 but is silent on further comprising: 
- a near field communications (NFC) transceiver to read NFC code(s) from an NFC device; wherein the at least one processor in the second mode is configured to:
- receive, from the NFC transceiver, an NFC code;
- verify that the NFC code corresponds to one or more specified NFC codes; and
- responsive to verifying the NFC code, selectively enable access between the storage medium and the host device.
 	In an analogous art, Chau teaches
- a near field communications (NFC) transceiver to read NFC code(s) from an NFC device (Paragraph [0016], [0023] teach NFC transceiver to read NFC code(s) from an NFC device); wherein the at least one processor in the second mode is configured to:
- receive, from the NFC transceiver, an NFC code (Paragraphs [0030-0031]);
- verify that the NFC code corresponds to one or more specified NFC codes (Paragraphs [0036], [0115]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Monerief and Koratekere Honnappa with Chau’s system such that a near field communications (NFC) transceiver to read NFC code(s) from an NFC device in order to provide the secure  access/communication for near field communication device. 

 	Regarding claim 10. Monerief, Koratekere Honnappa and Chau teach a data storage device according to claim 9,  Chau teaches wherein the at least one processor is configured to:
- receive, from the NFC transceiver, the NFC code or another NFC code, and
- responsive to receiving the NFC code or another NFC code, perform one or more steps in the first mode (Paragraph [0016], [0023], 0081]).

 	Regarding claim 11. Monerief, Koratekere Honnappa and Chau teach a data storage device according to claim 9, Chau teaches wherein the at least one processor in the first mode is configured to:
- receive, from the NFC transceiver, an NFC code;
- verify that the NFC code corresponds to one or more specified NFC codes; and
- responsive to verifying the NFC code, authorize additional functions of the data storage device. Paragraph [0016], [0023], [0115]).

 	Regarding claim 12. Monerief, Koratekere Honnappa and Chau teach a data storage device according to claim 9, Chau teaches wherein the NFC device is one or more of: - a credit card; - an identification card; - a fob; - unique NFC card programmed with a specific NFC code; - a portable communication device; and - a wearable electronic device (Paragraphs [0081], [0115]).

Allowable Subject Matter
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641